Exhibit 10.20

 

SHORT-TERM INCENTIVES

 

At its August 7, 2002 meeting, the Compensation Committee of the Board reviewed
and agreed to, in principle, recommendations regarding short-term incentives. 
The recommendations were as follows:

 

•                  Adopt an executive target incentive plan with awards
contingent upon an appropriate combination of quantifiable corporate, business
unit and/or division results along with a non-quantifiable element.

•                  Consider setting goals in the following quantifiable
performance areas:

•                  Corporate – ROIC, after-tax profit

•                  Business Unit – New work margin, gross profit, ROCE

•                  Division – New work margin, gross profit, ROCE

•                  Use a target incentive worksheet to manage short-term
incentives and document and communicate the program to participants.

 

TARGET INCENTIVE APPROACH

 

Under this approach, a target amount of incentive compensation is identified for
each participant.

•                  This target award is expressed as a percent of salary.

•                  This amount is not guaranteed.  It reflects what is payable
if expected results are achieved.

•                  Actual awards could be larger or smaller than targeted
amounts based on results.

 

PERFORMANCE GOALS

 

For each quantifiable performance measure selected, three levels of goals will
be defined to determine the amount of incentive that will be payable (adjusted
for weighting).

 

•                  Threshold – At 70% of “Ambitious but Expected” performance,
25% of target incentives would be payable.

•                  Ambitious but Expected – At this level of performance, 100%
of target incentive values would be payable.

•                  Clearly Outstanding – At 130% of “Ambitious but Expected”
performance, 150% of target incentive values would be payable.

 

For non-quantifiable performance measures, e.g., safety, diversity, cooperation
among business units, discretionary judgments will be made from unacceptable to
clearly outstanding.

 

The goals will be reviewed each year to make sure they are appropriate for the
coming year and are reflective of current circumstances and budgets.

 

--------------------------------------------------------------------------------


 

AWARD GUIDELINES

 

Based on competitive practices, we have developed the following target incentive
percentages by level, and the corresponding mix of corporate, business unit,
and/or division measures:

 

Level

 

Position

 

Target

 

Quantifiable

 

Non–
Quantifiable

 

 

 

 

Corporate

 

Business Unit

 

Division

 

 

42

 

President / CEO

 

120

%

80

%

—

 

—

 

20

%

41

 

Sr. EVP

 

100

%

80

%

—

 

—

 

20

%

40

 

EVP

 

100

%

80

%

—

 

—

 

20

%

 

 

Bus. Unit President

 

100

%

50

%

30

%

—

 

20

%

32

 

Sr. VP

 

50

%

80

%

—

 

—

 

20

%

 

 

Bus. Unit EVP*

 

50

%

50

%

30

%

—

 

20

%

31

 

VP (Corporate)

 

35

%

80

%

—

 

—

 

20

%

 

 

Bus. Unit SVP

 

35

%

50

%

30

%

—

 

20

%

30

 

Bus. Unit VP

 

25% - 35

%

40

%

20

%

20

%

20

%

 

--------------------------------------------------------------------------------

* It is planned that future targets for Business Development will be set at the
same level as Bus. Unit Presidents.

 

ESTIMATED COSTS

 

Targeted incentive awards for meeting expected performance objectives and
maximum incentive awards for meeting outstanding performance objectives are as
follows:

 

•                  Number of executives = approximately 120

•                  Target Incentives = approximately $10,500,000

•                  Maximum Incentives = approximately $15,750,000

 

MIDDLE MANAGEMENT INCENTIVE PLAN

 

•                  A similar target incentive approach will be used for middle
management positions.

•                  Approximately 230 managers are eligible for participation.

•                  Target incentive values will typically range from 10% to 15%
of salary.

•                  Total estimated target incentive awards would equal $3.7
million.

 

2

--------------------------------------------------------------------------------